Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-14: The best prior art of record, taken alone or in combination thereof, fails to teach a portable communication device including, along with other limitations, a first rotational member configured to couple to the first front bracket and to rotate along a first rail about a third axis while the first main gear rotates about the first axis, and a second rotational member configured to couple to the second front bracket and to rotate along a second rail about a fourth axis while the second main gear rotates about the second axis, and wherein a shortest distance from the third axis to an upper surface of the flexible display is shorter than a shortest distance from the first axis to the upper surface of the flexible display, in a state that the first portion of the flexible display and the second portion of the flexible display are unfolded to be coplanar to each other as set forth in the claim.
Re claims 15-17, 19 and 21-24: The best prior art of record, taken alone or in combination thereof, fails to teach a portable communication device including, along with other limitations, the plurality of gears including a third gear and a fourth gear disposed between the first gear and the second gear, the third gear configured to rotate about a fifth axis while the first gear rotates about the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIDHI THAKER/Primary Examiner, Art Unit 2835